DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the  claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 14, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josephus Joannes Antonius Geboers (US 2017/0119628 – hereinafter Geboers) in view of Mehrotra et al. (US 10,09,468 – hereinafter Mehrotra) and Dias et al. (US 10,329,061 – hereinafter Dias).
Re Claim 1:
Geobers discloses a control system (7, 8, 9, 10) for monitoring drug dispensation from a container (3), the system comprising: a base cap (5) configured to be attached to the container (3); the base cap (5) having an opening (6) and a slide (near 7) that allow a pill to pass through the base cap (5) (see Figs. 4, 5, 7, and 8); an electronic interface (10) attached to the base cap (5) (see paragraph [0054]); a microprocessor (36) attached to the electronic interface (10); a pill counter mechanism (see paragraph [0052]) attached to the base cap (5) and configured to count pills that are passing the base cap (5); and a top lid (cap - see paragraph [0045]) that attaches to the base cap (5) (see Figs. 1-9), but fails to  teach a base cap configured to be attached with threads to the container, a top lid that attaches to the base cap and fully encloses the electronic interface, the microprocessor and the pill counter mechanism, wherein the top lid has a slit that fits around an end of the slide to maintain the electronic interface, the microprocessor and the pill counter mechanism enclosed between the top lid and the base cap.

Mehrotra teaches a top lid (104) that attaches to a base cap (106) and fully encloses an electronic interface (at 106, 108), and a microprocessor (at 106, 108) (see col. 5 lines 29-43).  Therefore, it would have obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Geobers with that of Mehrotra to provide a closure means to protect inner contents against damage.  Examiner notes the combination would be capable of providing fully enclosing of the pill counter mechanism by way of its location in Geobers being covered by a cap as suggested by Mehrotra.

Dias teaches a base cap (306) configured to be attached with threads (310) to a container (200), wherein a top lid (304) has a slit (301) that fits around an end of a slide (see slide attached to top lid of Fig. 4A) to maintain an electronic interface (342, 500), a microprocessor (500) and (other electronics) enclosed between the top lid (304) and the base cap (306) (see Figs. 1-19F).  Therefore, it would have obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Geobers with that of Mehrotra and Dias to provide an additional closure means for protecting contents within a container.  Examiner notes that reversal of parts would allow for having the slide located on the base cap instead of the top lid as a slide on a base cap has already been taught by Geobers and one of ordinary skill in the art would recognize the orientation of the slide to be a design choice without imparting inventive skill.    


Further Re Claim 2:Geobers discloses wherein the pill counter mechanism includes a laser emitting diode (light beam, laser, led – 42a, 42b) and a photodiode (detector – 43, 44) for detecting the passing of the pills (see paragraph [0062]).

Further Re Claims 4 and 17:
Geobers discloses a temperature sensor connected to the electronic interface; and a humidity sensor connected to the electronic interface (both represented a s functions 37), wherein the microprocessor determines a temperature and humidity inside the container from readings of the temperature sensor and the humidity sensor (see paragraph [0067]).


Re Claims 14 and 15:
Geobers discloses a drug dispensing system comprising: a container (3) having an open end; a base cap (5) configured to be attached to the container (3) and close the open end; the base cap (5) having an opening (6) and a slide (near 7) that allow a pill to pass through the base cap (5) (see Figs. 4, 5, 7, and 8); a control system (10) located on the base cap (5); and a top lid (cap – see paragraph [0045]) attached to the base cap (5), wherein the control system (10) is configured to monitor a pill entering or leaving the container (see Figs. 1-9), but fails to teach a base cap configured to be attached with threads to the container, and a top lid attached to the base cap and covering the control system, wherein the top lid has a slit that fits around an end of the slide to maintain the control system enclosed between the top lid and the base cap.

Mehrotra teaches a top lid (104) attached to a base cap (106) and covering a control system (at 106, 108) (see col. 5 lines 29-43).  Therefore, it would have obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Geobers with that of Mehrotra to provide a closure means to protect inner contents against damage.  

Dias teaches a base cap (306) configured to be attached with threads (310) to a container (200), wherein a top lid (304) has a slit (301) that fits around an end of a slide (see slide attached to top lid of Fig. 4A) to maintain a control system enclosed between the top lid (304) and the base cap (306) (see Figs. 1-19F).  Therefore, it would have obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Geobers with that of Mehrotra and Dias to provide an additional closure means for protecting contents within a container.  Examiner notes that reversal of parts would allow for having the slide located on the base cap instead of the top lid as a slide on a base cap has already been taught by Geobers and one of ordinary skill in the art would recognize the orientation of the slide to be a design choice without imparting inventive skill.    


Re Claim 20:
Geobers discloses a method for dispensing a drug, the method comprising: providing a container (3) having an open end; attaching a base cap (5) to the container (3) to close the open end; the base cap (5) having an opening (6) and a slide (near 7) that allow a pill to pass through the base cap (5) (see Figs. 4, 5, 7, and 8); locating a control system (10) on the base cap (5); attaching a top lid (cap – see paragraph [0045]) to the base cap (5); and monitoring a pill entering or leaving the base cap (5) with the control system (10) (see Figs. 1-9), but fails to teach attaching a base cap with threads to the container  to close the open end, attaching a top lid to the base cap to cover the control system, wherein the top lid has a slit that fits around an end of the slide to maintain the control system enclosed between the top lid and the base cap.



Mehrotra teaches attaching a top lid (104) to a base cap (106) to cover a control system (at 106, 108) (see col. 5 lines 29-43).  Therefore, it would have obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Geobers with that of Mehrotra to provide a closure means to protect inner contents against damage.  
Dias teaches attaching a base cap (306) with threads (310) to a container (200) to close an open end, wherein a top lid (304) has a slit (301) that fits around an end of a slide (see slide attached to top lid of Fig. 4A) to maintain a control system enclosed between the top lid (304) and the base cap (306) (see Figs. 1-19F).  Therefore, it would have obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Geobers with that of Mehrotra and Dias to provide an additional closure means for protecting contents within a container.  Examiner notes that reversal of parts would allow for having the slide located on the base cap instead of the top lid as a slide on a base cap has already been taught by Geobers and one of ordinary skill in the art would recognize the orientation of the slide to be a design choice without imparting inventive skill.    


Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geobers in view of Mehrotra and Dias further in view of Reddy et al. (US 2014/0339249 – hereinafter Reddy).
Re Claims 3 and 16:Geobers in view of Mehrotra and Dias discloses the device of claim 1, but fails to teach a tamper sensor located over the microprocessor and connected to the microprocessor, wherein the microprocessor determines from readings of the tamper sensor whether access to the microprocessor has been tried.

Reddy further in view teaches a tamper sensor (244, 246) located over (by way of extension) the microprocessor and connected to the microprocessor (248), wherein the microprocessor (248) determines from readings of the tamper sensor(244, 246)  whether access to the microprocessor (248) has been tried (see Fig. 11 and paragraph [0015]).  Therefore, it would have obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Geobers in view of Mehrotra and Dias with that of Reddy to protect the contents of a container against unwanted access.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geobers in view of Mehrotra and Dias and further in view of Ashrafzadeh et al. (US 2010/0102959 – hereinafter Ashrafzadeh).
Re Claims 5 and 6:Geobers in view of Mehrotra and Dias discloses the device of claim 3, but fails to teach wherein the temperature sensor and the humidity sensor are located outside the base cap and the top lid.

Ashrafzadeh further in view teaches wherein a temperature sensor (34a, 34b, 34c, 34d) and a humidity sensor (34a, 34b, 34c, 34d) are located outside a base cap (bottom surface of 32) and a top lid (32) (see Figs. 1-9 and paragraph [0005]).  Re Claim 6: Ashrafzadeh further in view teaches wherein the base cap (bottom surface of 32) has a slot, and wherein a substrate (outer wall of sensor component extending through the slots) to which the temperature sensor and the humidity sensor are attached, extends from inside the container (16), through the slot (opening for outer wall of sensor component), to a chamber (internal space between 32 and bottom of 32) defined by the base cap and the top lid (see Fig. 3).  Therefore, it would have obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Geobers in view of Mehrotra and Dias with that of Ashrafzadeh to monitor the contents of a container for assuring optimal usage.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geobers in view of Mehrotra, Dias and Ashrafzadeh and further in view of Nassar et al. (US 2019/0011288 – hereinafter Nassar).
Re Claim 7:Geobers in view of Mehrotra, Dias, and Ashrafzadeh discloses the device of claim 6, but fails to teach wherein the substrate, the temperature sensor and the humidity sensor are flexible. 

Nassar further in view teaches wherein a substrate, a temperature sensor and a humidity sensor are flexible (see Abstract).  Therefore, it would have obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Geobers in view of Mehrotra, Dias, and Ashrafzadeh with that of Nassar to promote high sensitivity and fast response.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geobers in view of Mehrotra and Dias and further in view of Nassar.
Re Claim 8:Geobers in view of Mehrotra and Dias discloses the device of claim 4, but fails to teach wherein the temperature sensor and the humidity sensor are paper based sensors.

Nassar further in view teaches wherein the temperature sensor and the humidity sensor are paper based sensors (see Abstract).  Therefore, it would have obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Geobers in view of Mehrotra and Dias with that of Nassar to promote high sensitivity and fast response.

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geobers in view of Mehrotra and Dias and further in view of Doo Hwan Park (US 8,600,549 – hereinafter Park).
Re Claims 10 and 18:Geobers in view of Mehrotra and Dias discloses the device of claim 9, but fails to teach wherein the pill counter mechanism is attached to corresponding grooves formed in the slide.

Park further in view teaches wherein a pill counter (sensor) (52) mechanism is attached to a corresponding groove (formed in wall) formed in a slide (at 42) (see Fig. 3).  Therefore, it would have obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Geobers in view of Mehrotra and Dias with that of Park to protect a sensor against damage from dispensed product.

Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geobers in view of Mehrotra and Dias and further in view of Toussant et al.  (5,918,197 – hereinafter Toussant).
Re Claims 11 and 19:Geobers in view of Mehrotra and Dias discloses the device of claim 1, but fails to teach a strain sensor attached to a wall of the container and electrically connected to the electronic interface.

Toussant further in view teaches a strain sensor (30) attached to a wall (22) of a container and electrically connected to an electronic interface (by way of 40 to 60 to 7) (see Figs. 1-2).  Therefore, it would have obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Geobers in view of Mehrotra and Dias with that of Toussant to monitor the contents within a container.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geobers in view of Mehrotra and Dias and further in view of Daniel Shalala  (US 8,896,428 – hereinafter Shalala).
Re Claim 12:Geobers in view of Mehrotra and Dias discloses the device of claim 1, but fails to teach a battery attached to a slide formed in the base cap.

Shalala further in view teaches a battery (118) attached to a slide (pocket/recess defined by sliding cover 126) formed in a base cap (see Fig. 3B).  Therefore, it would have obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Geobers in view of Mehrotra and Dias with that of Shalala to protect the contents of a container and isolate a battery from said contents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.R/Examiner, Art Unit 3651                       

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653